Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Ubel on 3/16/2022.

The application has been amended as follows: 
Claim 2, line 1, “system of” was deleted and -- device of -- was inserted.
Claim 3, line 1, “system of” was deleted and -- device of -- was inserted.
Claim 4, line 1, “system of” was deleted and -- device of -- was inserted.
Claim 5, line 1, “system of” was deleted and -- device of -- was inserted.
Claim 6, line 1, “system of” was deleted and -- device of -- was inserted.
Claim 8, line 1, “system of” was deleted and -- device of -- was inserted.
Claim 9, line 1, “system of” was deleted and -- device of -- was inserted.
Claim 10, line 1, “system of” was deleted and -- device of -- was inserted.

Claims 11-31 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a second fixation helix extending around the elongate body and positioned between the proximal end of the elongate body and the distal end of the elongate body, the second fixation helix comprising a proximal end and a distal end, and wherein the proximal end of the second fixation helix has a first pitch and the distal end of the second fixation helix has a second pitch that is greater than the first pitch in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792